DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 14-15, drawn to a powdery and/or granular material for thermosetting resin, or a resin composition comprising the powdery and/or granular material for thermosetting resin, or a cured product produced by curing the resin composition, classified in C08J3/12, C08L33/12, C08L63/00, C08K2333/12, or C08J2363/00.
II. Claims 11, 13, and 16, drawn to a method of producing a powdery and/or granular material for thermosetting resin, or a method of producing a resin composition comprising mixing a powdery and/or granular material for thermosetting resin produced by the method, classified in C08J3/12, C08L33/12, C08L63/00, C08K2333/12, or C08J2363/00.
III. Claim 12, drawn to a method of producing a powdery and/or granular material for thermosetting resin, classified in C08J3/12, C08L33/12, C08L63/00, C08K2333/12, or C08J2363/00.
The inventions are independent or distinct, each from the other because:
II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as a method comprising forming a resin (B) in an aqueous latex that contains fine polymer particles (A) as recited in claim 12, which is not required by claim 11.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as a method comprising adding a resin (B) to an aqueous latex that contains fine polymer particles (A) as recited in claim 11, which is not required by claim 12.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the method of claim 11 comprises adding a resin (B) to an . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), such as employing different search queries because the inventions are independent or distinct from each other for the reasons explained above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Sarah Bittner on 02/22/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 14-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-13 and 16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “(μm)” in line 10, which is indefinite because “μm” is enclosed in parentheses, which makes it unclear if it is a limitation, an abbreviation, or a reference character. For further examination of the claims, this limitation is interpreted as “of μm”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2007/0027233 A1, cited in IDS) in view of Radlove et al. (US 3,804,735) and as evidenced by Dow (Dow Plastics, “D.E.R. 332”, October 2001).
Regarding claim 1, Yamaguchi teaches an epoxy resin composition comprising rubber-like polymer particles dispersed and mixed stably in an epoxy resin [0012], wherein assuming that the total amount of the epoxy resin and rubber-like particles in the epoxy resin composition is 100% by weight, the content of the rubber-like polymer particles is 0.5 to 80% by weight [0045], wherein the rubber-like polymer particles are obtained by graft-polymerizing a shell layer comprising at least one monomer selected from (meth)acrylates, aromatic vinyl, and vinyl cyanides, with a rubber particle core comprising elastic materials composed of at least one monomer selected from the group consisting of diene monomers and (meth)acrylate monomers and optionally another copolymerizable vinyl monomer, or polysiloxane rubber elastic materials, or a mixture thereof [0015], wherein the epoxy resin is an epoxy resin also called polyepoxide [0019], wherein preferable examples of the polyepoxide include those described in U.S. Pat. Nos. 3,804,735 [0020], which reads on a powdery and/or granular material for thermosetting resin, comprising: fine polymer particles (A) having a polymer grafted therein, the polymer comprising at least one type of monomer unit selected from the group consisting of aromatic vinyl monomers, vinyl cyanide monomers, and (meth)acrylate monomers, and a resin (B), wherein the powdery and/or granular material for thermosetting resin comprises from 0.5 weight% to 80 weight% of the fine polymer particles (A) and from 20 weight% to 99.5 weight% of the resin (B), where 100 weight% represents a total amount of the fine polymer particles (A) and the 
Yamaguchi does not teach that the resin (B) has a viscosity of not more than 1,000,000 mPa·s at 25°C. However, Radlove teaches a polyepoxide that is DER 332 (3:26). Dow provides evidence that D.E.R. 332 is an epoxy resin that has a viscosity at 25°C of 4000 to 6000 mPa·s (p. 1). Yamaguchi and Radlove are analogous art because they are in the same field of endeavor of using epoxy resins in a composition and because Yamaguchi cites the Radlove reference in Yamaguchi’s paragraph [0020]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Radlove’s polyepoxide that is DER 332 as Yamaguchi’s epoxy resin, which would read on the resin (B) having a viscosity of 4000 to 6000 mPa·s at 25°C as claimed. One of ordinary skill in the art would have been motivated to do so because Yamaguchi teaches that the epoxy resin is an epoxy resin also called polyepoxide [0019], and that preferable examples of the polyepoxide include those described in U.S. Pat. Nos. 3,804,735 [0020], and because Radlove teaches that the polyepoxide that is DER 332 is commercially available form the Dow Chemical Company (3:26), which would have been beneficial for providing an epoxy resin that does not need to be synthesized before being used in Yamaguchi’s invention.


Regarding claim 3, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Radlove’s polyepoxide that is DER 332 as Yamaguchi’s epoxy resin. Radlove teaches that DER 332 is the reaction product of epichlorohydrin and bisphenol A (2:12-28). Dow provides evidence that D.E.R. 332 is a high purity bisphenol A diglycidyl ether (p. 1). Therefore, Yamaguchi in view of Radlove and as evidenced by Dow renders obvious wherein the resin (B) contains a thermosetting resin as claimed.
Regarding claim 5, the Office recognizes that all of the claimed physical properties are not positively taught by Yamaguchi, namely wherein a number of domains measured by transmission electron microscopy (TEM) is not more than five, the domains being domains in each of which a longitudinal dimension of the resin (B) is not less than 1.5 times an average particle size of the fine polymer particles (A). However, Yamaguchi in view of Radlove and as evidenced by Dow renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the powdery and/or granular material according to claim 1. Furthermore, the specification of the instant application recites that it may be possible that, in the powdery and/or granular material for thermosetting resin in accordance with one or more embodiments of the present invention, the number of domains in each of which the longitudinal dimension of the resin (B) is not less than 1.5 times the average particle size of the fine polymer particles (A) is not more than five [0033], for the fine polymer particles (A) to be prevented from fusing together, it may be possible that, in the transmission electron 
Regarding claim 7, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the weight% of Yamaguchi’s rubber-like polymer particles in 100% by weight of Yamaguchi’s epoxy resin and rubber-like particles in Yamaguchi’s epoxy resin composition to be from 70 to 80% by weight. Yamaguchi teaches that the rubber-like polymer particles are obtained by graft-polymerizing a shell layer comprising at least one monomer selected from (meth)acrylates, aromatic vinyl, and vinyl cyanides, with a rubber particle core comprising elastic materials composed of at least one monomer selected from the group consisting of diene monomers and (meth)acrylate monomers and optionally another copolymerizable vinyl monomer, or polysiloxane rubber elastic materials, or a mixture thereof [0015], wherein the epoxy resin is an epoxy resin also called polyepoxide [0019]. The specification of the instant application recites that examples of the anti-blocking agent encompass: (ii) anti-blocking agents composed of organic fine particles [0040], that the anti-blocking agent may be an anti-blocking agent composed of organic fine particles of a polymer that contains at least one type of monomer unit selected from the group consisting of aromatic vinyl monomers, vinyl cyanide monomers, and (meth)acrylate monomers [0040], and that the anti-blocking 
Regarding claims 8-9, Yamaguchi that the epoxy resin composition comprises the rubber-like polymer particles dispersed and mixed stably in an epoxy resin [0012]. As explained above for claim 1, before the effective filing date of the claimed invention, 
Regarding claim 10, Yamaguchi teaches a cured molded product comprising the epoxy resin composition cured with a curing agent [0017], which reads on a cured product which is produced by curing the resin composition according to claim 8 as claimed.

Claims 1-2, 4-5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weier et al. (US 2002/0052429 A1, cited in IDS) as evidenced by Burkhardt (Burkhardt, “Liquid Polysulfide Polymers for Chemical- and Solvent-Resistant Sealants”, www.adhesivesmag.com, August 2018, p. 19-23).
Regarding claim 1, Weier teaches a liquid-solid additive system comprising a functional liquid component and a functional solid component [0019], wherein the functional liquid component comprises functional liquid additive particles [0019], wherein 
Weier does not teach a specific embodiment wherein the powdery and/or granular material for thermosetting resin further comprises a resin (B) having a viscosity of not more than 1,000,000 mPa·s at 25°C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Weier’s low molecular weight polymers that are liquid polysulfide as Weier’s liquid additive particles and as the only ingredient in Weier’s functional liquid component, which would read on wherein the powdery and/or granular material for thermosetting resin further comprises a resin (B) having a viscosity of not more than 1,000,000 mPa·s at 25°C as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a liquid-solid additive system with a similar liquid properties because Weier teaches that the liquid-solid additive system comprises a functional liquid component [0019], wherein the functional liquid component comprises functional liquid additive particles [0019], wherein the liquid additive particles are optionally low molecular weight polymers [0039], wherein an example of a liquid polymer is liquid polysulfide [0009], wherein the functional liquid component optionally contains at least 
Weier does not teach with sufficient specificity wherein the powdery and/or granular material for thermosetting resin comprises from 70 weight% to 99 weight% of the fine polymer particles (A), where 100 weight% represents a total amount of the fine polymer particles (A) and the resin (B). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the weight percent of Weier’s at least two different populations of polymeric additive particles to be from 70 weight percent to 99 weight percent, based on total weight of Weier’s functional liquid-solid additive system, which would read on wherein the powdery and/or granular material for thermosetting resin comprises from 70 weight% to 99 weight% of the fine polymer particles (A), where 100 weight% represents a total amount of the fine polymer particles (A) and the resin (B) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing impact resistance of Weier’s liquid-solid additive system because Weier teaches that the functional solid component is in excess of 25 weight percent or in excess of 40 weight percent, based on total weight of the functional liquid-solid additive system [0059], that core/shell polymer particle powders are impact modifiers [0009], that the functional solid component comprises at least two different populations of polymeric additive particles [0019], and that the at least two different populations of polymeric additive particles have dimensional configuration [0079] that is the particles’ shape that is rubbery core/hard shell inhomogeneous particles or hard 
Weier does not teach with sufficient specificity wherein the powdery and/or granular material for thermosetting resin comprises from 1 weight% to 30 weight% of the resin (B), where 100 weight% represents a total amount of the fine polymer particles (A) and the resin (B). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the weight percent of Weier’s functional liquid component to be from 1 weight percent to 30 weight percent, based on total weight of Weier’s functional liquid-solid additive system, which would read on wherein the powdery and/or granular material for thermosetting resin comprises from 1 weight% to 30 weight% of the resin (B), where 100 weight% represents a total amount of the fine polymer particles (A) and the resin (B) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing processability of Weier’s liquid-solid additive system because Weier teaches that the liquid-solid additive system comprises a functional liquid component and a functional solid component [0019], wherein the functional solid component is in excess of 25 weight percent or in excess of 40 weight percent, based on total weight of the functional liquid-solid additive system [0059], that the liquid 
Regarding claim 2, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Weier’s low molecular weight polymers that are liquid polysulfide as Weier’s liquid additive particles and as the only ingredient in Weier’s functional liquid component. Burkhardt provides evidence that liquid polysulfide polymers have a glass point of circa -60°C (p. 21). Therefore, Weier as evidenced by Burkhardt renders obvious wherein the resin (B) is a resin whose differential scanning calorimetry (DSC) thermogram shows an endothermic peak at 25°C or below as claimed.
Regarding claim 4, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Weier’s low molecular weight polymers that are liquid polysulfide as Weier’s liquid additive particles and as the only ingredient in Weier’s functional liquid component. Burkhardt provides evidence that liquid polysulfide polymers have a glass point of circa -60°C (p. 21). Therefore, Weier as evidenced by Burkhardt renders obvious wherein the resin (B) contains a thermoplastic resin as claimed.

Regarding claim 7, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the weight percent of Weier’s at least two different populations of polymeric additive particles to be from 70 weight percent to 99 weight percent, based on total weight of Weier’s functional liquid-solid additive system. Weier teaches that the at least 
Regarding claim 8, Weier teaches a polymeric composition prepared by a process comprising forming a blend of at least a polymeric component and the liquid-solid additive system [0020, 0151], wherein the polymeric component optionally comprises a thermoset resin [0166, 0213], which optionally reads on a resin composition comprising the powdery and/or granular material for thermosetting resin according to claim 1, and a thermosetting matrix resin (C) as claimed.
Weier does not teach a specific embodiment of a resin composition comprising the powdery and/or granular material for thermosetting resin according to claim 1, and a thermosetting matrix resin (C). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Weier’s thermoset resin as Weier’s polymeric component, which would read on a resin composition comprising the powdery and/or granular material for thermosetting resin according to 
Regarding claim 10, as explained above for claim 8, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Weier’s thermoset resin as Weier’s polymeric component, which renders obvious a cured product which is produced by curing the resin composition according to claim 8 as claimed.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2007/0027233 A1, cited in IDS) in view of Radlove et al. (US 3,804,735) and as evidenced by Dow (Dow Plastics, “D.E.R. 332”, October 2001) as applied to claim 1, and further in view of Hongo (US 2010/0204404 A1, cited in IDS).
Regarding claim 6, Yamaguchi in view of Radlove and as evidenced by Dow renders obvious the powdery and/or granular material according to claim 1 as explained above.
Yamaguchi does not teach that the fine polymer particles (A) include an intermediate layer between the core layer and the shell layer, and the intermediate layer contains a rubber surface-crosslinked layer. However, Hongo teaches polymer particles each having an elastic core layer, an intermediate layer formed with a monomer having 
.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weier et al. (US 2002/0052429 A1, cited in IDS) as evidenced by Burkhardt (Burkhardt, “Liquid Polysulfide Polymers for Chemical- and Solvent-Resistant Sealants”, www.adhesivesmag.com, August 2018, p. 19-23) as applied to claim 1, and further in view of Hongo (US 2010/0204404 A1, cited in IDS).
Regarding claim 6, Weier as evidenced by Burkhardt renders obvious the powdery and/or granular material according to claim 1 as explained above.
Weier does not teach that the fine polymer particles (A) include an intermediate layer between the core layer and the shell layer, and the intermediate layer contains a rubber surface-crosslinked layer. However, Hongo teaches polymer particles each 
.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, Yamaguchi et al. (US 2007/0027233 A1, cited in IDS) in view of Radlove et al. (US 3,804,735) and as evidenced by Dow (Dow Plastics, “D.E.R. 332”, October 2001) renders obvious the powdery and/or granular material according to claim 1 as explained above.

Yamaguchi and Weier each do not teach that the powdery and/or granular material is obtained by: preparing an agglutinate that contains the fine polymer particles (A) and the resin (B) with use of an aqueous latex that contains the fine polymer particles (A) and the resin (B), collecting the agglutinate; and drying the agglutinate. The prior art of record do not teach or suggest a powdery and/or granular material according to claim 1 that is obtained by preparing an agglutinate that contains the fine polymer particles (A) and the resin (B) with use of an aqueous latex that contains the fine polymer particles (A) and the resin (B), collecting the agglutinate; and drying the agglutinate.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767